Citation Nr: 1738359	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO.  12-21 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability.

2.  Entitlement to service connection for a psychiatric disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from June 1973 to January 1974 and from April 1974 to November 1974. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the New Orleans, Louisiana, Regional Office (RO) of the Department of Veterans Affairs (VA). 

In June 2013, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.

In June 2015, the Board denied service connection for lumbar spine and psychiatric disabilities.  The Veteran appealed the Board decision to the United States Court of Appeals for Veterans Claims, and the Board decision denying service connection for lumbar spine and psychiatric disabilities was vacated and remanded, following a February 2017 Court Memorandum Decision.


REMAND

In the February 2017 Court Memorandum Decision, the Court vacated and remanded the portions of the Board's January 2015 decision that denied service connection for lumbar spine and psychiatric disabilities.  The Court noted in its decision that the Board did not consider positive evidence of back pain and treatment from as early as weeks after separation from service in November 1974.  The Veteran asserted, and the Court agreed, that consideration was not given to that medical evidence of back symptomatology directly after service, to potentially establish continuity of symptomology.  

The Board finds that positive evidence has not been considered, to specifically include in the analysis and report of the VA examiners of record.  In concluding that it was less likely than not that the Veteran's back disability was due to any aspect of active service, the May 2015 examiner relied on the fact that there was no continuity of a chronic back disability since service, and the first instance of back issues arose after an accident decades after service in 1988.  The Board finds that in light of that rationale, a record demonstrating back issues directly after service may be significantly relevant in the examiner's analysis.  Therefore, as the examiner did not adequately address the question of nexus, on a direct basis, the Board finds that further development is required to address the nature and etiology as it related directly to any injury or incurrence of the Veteran's active service.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

With regard to the claim for a psychiatric disability as secondary to a back disability, the Board finds that claim is inextricably intertwined with the claim for service connection for a back disability which is being remanded, as remand is also required for the claim.  Harris v. Derwinski, 1Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide information sufficient to identify and locate any existing records to substantiate any continued symptoms or manifestations of a back disability directly after service until present.  All attempts to procure records should be documented in the file.  

2.  Obtain all pertinent VA medical records, not yet associated with the claims file and associate them with the claims file.

3.  Then, schedule the Veteran for a VA examination to determine the etiology of any lumbar spine disability.  The examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran has a lumbar spine disability as a result of service.  The examiner must review the claims file and must note that review in the report.  All necessary examinations, tests, and studies should be conducted.  The examiner must explicitly discuss the Veteran's lay statements and any positive evidence of continuity of symptoms since active service.  That specifically includes, but is not limited to, the VA treatment record from November 1974, where which the Veteran sought treatment for back pain.  The examiner must reconcile any opinion with the examinations and opinions already of record.

4.  Then, schedule the Veteran for a VA examination with a psychiatrist.  The examiner must provide an opinion with regard to the etiology of any diagnosed psychiatric disability, and whether it is at least as likely as not related to the Veteran's active service or is caused or aggravated by service-connected disabilities.  The examiner should provide a full multiaxial diagnosis pursuant to DSM-IV.  All necessary examinations, tests, and studies should be conducted.  The examiner must review the claims file and should note that review in the report. The examiner is asked to provide an opinion and rationale for the following:

(a) Is it at least as likely as not (50 percent probability or greater) that any psychiatric disability had its onset in service or is otherwise related to service?

(b) Is it at least as likely as not (50 percent probability or greater) that any psychiatric disability was caused by any service-connected disabilities, or any lumbar spine disability, whether service-connected or not? 

(c) Is it at least as likely as not (50 percent probability or greater) that any psychiatric disability has been aggravated (permanently worsened beyond the natural progress of the disorder) by any service-connected disabilities, or any lumbar spine disability?

6.  Then, readjudicate the claims.  If any decision is adverse to the appellant, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

